 


110 HR 7263 IH: To amend chapters 81, 83, and 84 of title 5, United States Code, to provide for enhanced benefits for survivors of Federal public safety officers killed in the line of duty.
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7263 
IN THE HOUSE OF REPRESENTATIVES 
 
October 3, 2008 
Mr. Hall of New York introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend chapters 81, 83, and 84 of title 5, United States Code, to provide for enhanced benefits for survivors of Federal public safety officers killed in the line of duty. 
 
 
1.Compensation for work injuries Section 8133 of title 5, United States Code, is amended by adding at the end the following: 
 
(g) 
(1)This subsection applies in the case of any employee who has died as the direct and proximate result of a personal injury sustained in the line of duty as a public safety officer (within the meaning of section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968), as determined under section 1201 of such Act. 
(2)In the computation of any monthly compensation under this section based on the death of an employee described in paragraph (1), the monthly pay used in any such computation (before the application of subsection (e)) shall be determined based on the pay grade or level which is 1 grade or level higher than the grade or level that, but for this subsection, would otherwise apply. 
(3)Nothing in this subsection shall be considered to affect any computation to the extent that the otherwise applicable pay grade or level was the highest grade or level in effect, at the time of the service for which the pay was payable, under the pay schedule or system involved. . 
2.Civil Service Retirement System Section 8341 of title 5, United States Code, is amended by inserting after subsection (i) the following: 
 
(j) 
(1)This subsection applies in the case of any employee who has died as the direct and proximate result of a personal injury sustained in the line of duty as a public safety officer (within the meaning of section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968), as determined under section 1201 of such Act. 
(2)In the computation of any survivor annuity under this section based on the death of an employee described in paragraph (1), the average pay used in any such computation (to compute such survivor annuity as a percentage of an annuity imputed to the employee or a portion thereof) shall, for each rate of basic pay used in the computation of such average pay, be determined using the pay grade or level which is 1 grade or level higher than the grade or level that, but for this subsection, would otherwise apply. 
(3)Nothing in this subsection shall be considered to affect any computation to the extent that the otherwise applicable pay grade or level was the highest grade or level in effect, at the time of the service for which the pay was payable, under the pay schedule or system involved.. 
3.Federal Employees’ Retirement System 
(a)In generalSubchapter IV of chapter 84 of title 5, United States Code, is amended by adding at the end the following: 
 
8446.Computations based on the death of a public safety officer who dies as a result of injuries sustained in the line of duty 
(a)This subsection applies in the case of any employee who has died as the direct and proximate result of a personal injury sustained in the line of duty as a public safety officer (within the meaning of section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968), as determined under section 1201 of such Act. 
(b)In the computation of any survivor annuity under this subchapter based on the death of an employee described in subsection (a), the average pay used in any such computation (to compute such survivor annuity as a percentage of an annuity imputed to the employee or a portion thereof) shall, for each rate of basic pay used in the computation of such average pay, be determined using the pay grade or level which is 1 grade or level higher than the grade or level that, but for this section, would otherwise apply. 
(c)Nothing in this section shall be considered to affect any computation to the extent that the otherwise applicable pay grade or level was the highest grade or level in effect, at the time of the service for which the pay was payable, under the pay schedule or system involved.. 
(b)Clerical amendmentThe table of sections for chapter 84 of title 5, United States Code, is amended by inserting after the item relating to section 8445 the following: 
 
 
8446. Computations based on the death of a public safety officer who dies as a result of injuries sustained in the line of duty.. 
4.Effective date; exception 
(a)Effective dateExcept as provided in subsection (b), the amendments made by this Act shall apply with respect to deaths occurring on or after the date of the enactment of this Act. 
(b)Exception 
(1)In generalAny individual who, as of the date of the enactment of this Act, is entitled (or would, on application, be entitled) to monthly compensation under chapter 81 of title 5, United States Code, or an annuity under chapter 83 or 84 of such title 5, as the survivor of a Federal public safety officer who died on or after January 1, 1974, shall, upon application submitted within 12 months after the date of the enactment of this Act, be entitled to have such compensation or annuity recomputed as if the amendments made by this Act had been in effect at the time of such employee’s death. 
(2)Commencement dateAny recomputation of compensation or annuity under this subsection shall be effective as of the commencement date of such compensation or annuity. 
(3)Lump-sum paymentsAny amount becoming payable to an individual under this subsection with respect to any portion of the period beginning on January 1, 1974, and ending on the date as of which regular monthly compensation or survivor annuity payments for such individual are adjusted to reflect the recomputation required under paragraph (1) shall be payable in a lump-sum payment, subject to paragraph (4). 
(4)Funding 
(A)In generalThere are authorized to be appropriated, out of general funds in the Treasury, such sums as may be necessary to make the lump-sum payments described in paragraph (3). 
(B)LimitationTo the extent that the total amount appropriated under subparagraph (A) is less than the total amounts which (but for this subparagraph) would otherwise be payable under this subsection, each amount under paragraph (1) shall be reduced by a proportionate share of the shortfall, determined separately for— 
(i)benefits under chapter 81 of title 5, United States Code; and 
(ii)benefits under chapters 83 and 84 of such title, respectively. 
(5)DefinitionFor purposes of this subsection, the term Federal public safety officer refers to an employee described in section 8133(g)(1), 8341(j)(1), or 8446(a) of title 5, United States Code, as amended by this Act. 
(c)RegulationsAny regulations necessary to carry out this Act or the amendments made by this Act may— 
(1)with respect to benefits under chapter 81 of title 5, United States Code, be prescribed by the Secretary of Labor; and 
(2)with respect to benefits under chapter 83 or 84 of such title, be prescribed by the Director of the Office of Personnel Management.  
 
